Citation Nr: 9922644	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  95-11 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for herniated disc at L4-5 
and lumbar degenerative disc disease, including as secondary 
to service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Don Hayden, Counsel





INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 1994 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado, which denied service 
connection for Crohn's disease and/or ulcerative colitis and 
for herniated disc L4-5 and lumbar degenerative disc disease, 
all as secondary to lumbosacral strain, and which denied 
increased ratings for duodenal ulcer, lumbosacral strain, and 
bursitis of the shoulders.  

The veteran filed a notice of disagreement only with the 
service connection issues.  After being furnished a statement 
of the case with regard to those issues, he filed a 
substantive appeal in March 1995 as to only the denial of 
service connection for a herniated disc at L4-5 and lumbar 
degenerative disc disease.  

In his substantive appeal (VA Form 9), the veteran stated 
that he would present additional evidence at a hearing before 
a hearing officer in Denver.  Thus a hearing was scheduled.  
He did not appear for the hearing and did not request a 
postponement.  Therefore, any request for a hearing is deemed 
to have been withdrawn.  38 C.F.R. § 20.702(d) (1998).  

In a March 1997 remand, the Board remanded the issue of 
service connection for herniated disc L4-5 and lumbar 
degenerative disc disease secondary to service- connected 
lumbosacral strain for further development, also noting that 
the issue of direct service connection had been raised.  
While the case was in remand status it was transferred to the 
RO in Reno, Nevada, because the veteran had moved to that 
state.  




In a January 1998 rating decision, the RO determined, in 
part, that the veteran's lumbosacral strain warranted an 
increased rating, from zero percent to 20 percent, effective 
in March 1993.  In a statement received in February 1998, the 
veteran did not express disagreement with the assigned rating 
or indicate that he desired appellate review.  However, in 
that statement, he said that "maybe you [the RO] should re-
evaluate my ulcer...."  Thus, the RO accepted the statement as 
a claim for an increased rating for duodenal ulcer.  

A January 1999 rating decision continued the previously 
assigned 10 percent rating for duodenal ulcer and 20 percent 
rating for lumbosacral strain and also denied as not well 
grounded claims of service connection for dysthymic disorder 
and for herniated disc at L4-5 and lumbar degenerative disc 
disease on a direct (service incurrence) basis.  The RO then 
issued a supplemental statement of the case, which addressed 
the issue of direct service connection for disc disease; this 
appears to have been the initial notification to the veteran 
of the decision on that issue.  The cover letter, dated 
January 20, 1999, advised the veteran that if the 
supplemental statement of the case contained an issue not 
included in his substantive appeal, he had to respond within 
60 days to perfect his appeal as to the new issue and, if he 
did not do so, the case would be returned to the Board for 
review of prior issues.  

In a Statement of Accredited Representative in Appeal Case, 
dated April 14, 1999, the veteran's representative referred 
to the issue of direct service connection for disc disease.  
It is unclear whether such was intended to be a notice of 
disagreement as to that issue.  In this regard, the Board 
observes that the RO's January 1999 letter, which accompanied 
the supplemental statement of the case, may have misled the 
appellant into believing that he did not need to file a 
notice of disagreement with respect to the issue of direct 
service connection for disc disease and that he had only 60 
days to appeal the new issue.  Therefore, the RO should take 
appropriate action to inform the appellant of his procedural 
due process and appellate rights and ascertain whether he in 
fact wishes to appeal the denial of direct service connection 
for lumbar disc disease.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.103, 19.25.  



FINDING OF FACT

There is no competent evidence that the veteran's service-
connected lumbosacral strain caused or permanently worsened 
his herniated disc at L4-5 and/or lumbar degenerative disc 
disease.  


CONCLUSION OF LAW

The claim for service connection for a herniated disc at L4-5 
and lumbar degenerative disc disease as secondary to service-
connected lumbosacral strain is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records reflect that in May 
1969, he was seen for complaints of low back pain, which 
started while wrestling.  He reportedly had a history of back 
pain, mostly after strenuous exercise.  The impression was 
low back pain, cause unknown.  On September 1970, it was 
noted that he had strained his right sacroiliac joint and 
that an X-ray was negative for fracture.  In January 1971 he 
was seen for complaints of recurrent low back, with no 
special injury.  The impression was low back pain secondary 
to muscle spasm, rule out disc, and questionable slight motor 
deficit.  In April 1971, he complained of an exacerbation of 
low back pain after heavy lifting.  

In May 1971, the veteran complained of low backache and an 
inability to walk.  He reported injuring his back the 
previous summer when he fell on his back when a helicopter 
rotor wash flipped a sheet of plywood over and he was flipped 
onto his back.  Mechanical low back pain was diagnosed.  He 
was then hospitalized for an orthopedic evaluation during 
which he apparently stated that his problems began about a 
year earlier when he fell 45 feet and landed on his buttocks 
in a sitting position.  A general medical examination was 
normal, and there were normal back motion, normal deep tendon 
reflexes and no sensory deficits.  The diagnosis was 
mechanical low back pain.  

In June 1971 the veteran complained of back pain with recent 
activity.  When he was seen in early August 1971, he reported 
that his back had been hurting since he lifted something.  
There was no radiation of pain to the legs.  The impression 
was lumbosacral sprain.  Later that month, he again 
complained of back pain when he straightened up after bending 
over, and the impression was low back pain secondary to 
trauma.  In September, he was described as being markedly 
improved with only mild, occasional low back pain.  There 
were no neurological symptoms.  The impression was resolved 
lumbosacral sprain.  A November 1971 separation examination 
revealed that the veteran's spine and musculoskeletal system 
were normal.  

During an April 1972 VA examination, the veteran reported 
that he had pain across the lumbosacral area.  The most 
recent attack was in "January 1971," three days after he 
got out of service, and included pain going down the right 
leg and numbness in the right foot.  Following physical 
examination and an X-ray examination that revealed slight 
narrowing of the lumbosacral interspace, the pertinent 
diagnosis was chronic lumbosacral strain.  

Records from Family Medical, P.C., show that the veteran was 
seen in February 1993 for complaints of low back pain with 
radiation into the right buttock and thigh of one week's 
duration.  There was no weakness, numbness or paralysis.  It 
was noted that he generally did not have much back trouble 
and that his last injury had been in 1971, while in service.  
The pertinent diagnostic assessment was acute lumbar 
myositis.  A few days later, he reported that his back had 
been doing better until the night before, when he bent over 
and aggravated it.  The pain radiated into the right buttock 
and felt like spasms.  After examination the assessment was 
lumbar myositis with some sciatica, rule out herniated 
nucleus pulposus.  In March 1993, the veteran complained of 
right low back pain with radiation into the right buttock and 
lower extremity, along with numbness and a cold sensation.  
The impression was lumbar myositis, possible herniated 
nucleus pulposus of L5-S1.  

Lumbar magnetic resonance imaging (MRI) performed in March 
1993 revealed a large central and right herniation of the L4-
5 disc and degenerative changes in the L4 and L5-S1 discs.  

During a May 1993 VA examination, the veteran reported that 
during service, he was sitting on a sheet of plywood when the 
blade wash from a helicopter levitated the sheet and he fell 
approximately 15 feet, landing on his buttocks.  He reported 
having been paralyzed from the waist down and hospitalized 
and that surgery had been considered, but rejected.  
Reportedly, after 3 months in traction, he was able to walk, 
but had some pain and discomfort.  About 4 months prior to 
the examination he had started having radicular symptoms.  
The pertinent diagnoses were history of lumbosacral strain 
and history of herniated disc.  The examiner said that he had 
not seen the MRI but, assuming that the veteran's statement 
that he had a herniated disc was correct, there could be some 
relationship between the injury and the current symptoms.  
The examiner noted that there was no clear temporal 
relationship between the injury and the current symptoms and 
that there were other causes for the current symptoms and 
that any causal relationship would be "somewhat problematic 
at best."  

The veteran was hospitalized by the VA in December 1993 
because of right lower extremity pain for approximately two 
months.  He then stated that he had fallen approximately 20 
feet in service, at which time he had had electrical 
paresthesias down both legs.  He reportedly returned to 
baseline and did well, with occasional chiropractic treatment 
and physical therapy, but, over the prior year, had some leg 
pain, which had progressively worsened.  Preoperative imaging 
studies, including a lumbar spine MRI, showed a large right 
paracentral herniated nucleus pulposus with canal and nerve 
root effacement.  During the hospitalization, he underwent a 
right L4 laminectomy for L4-5 diskectomy.  There was a small 
rent in the dura due to previous scarring.

During a March 1995 examination by W. R. Patterson, M.D., a 
private physician, the veteran related that during service he 
was lifted 15 feet in the air and 30 feet sideways when a 
helicopter landed nearby and that he had been discharged from 
service because of his back.  Dr. Patterson did not express 
an opinion at to any relationship between the service 
connected lumbosacral strain and the disc disease although he 
did address the matter of any relationship between the in-
service accident and disc disease.  

During a November 1997 VA orthopedic examination, the veteran 
recited the circumstances of his injury, essentially that he 
fell about 15 feet off the stack of plywood, that the 
military wanted to perform surgery but an outside physician 
disagreed, and that he had put up with the pain from 1971 
until 1993, when he had back surgery.  Following the 
examination, the examiner noted that he read the claims file 
and that X-rays in service were reported to show a narrowed 
L5-S1 disc and the MRI showed a ruptured disc at L4-5.  In 
pertinent part, the examiner said that an injury to L5-S1 20 
years previously would not cause a ruptured disc at L4-5, and 
that disc disease, whether degenerative or not, was 
progressive, sometimes progressing rapidly and sometimes 
slowly.  

During a November 1997 VA neurological examination, the 
veteran recited the circumstances of his injury, essentially 
as set forth above, and said that he had persistent back pain 
radiating down his right leg since the in-service injury.  
The diagnoses were lumbar degenerative disc disease, status 
post lumbar laminectomy and objective signs of right S1 
radiculopathy.  Nerve conduction and EMG studies were 
interpreted as being consistent with right lumbosacral 
radiculopathy, with mild acute change in the L5 myotome and 
there was an abnormal H-reflex consistent with old S1 root 
lesion.  

In May 1998, the veteran was examined for the VA by R. 
Rosenberg, M.D., a specialist in orthopedic surgery and 
sports medicine.  Dr. Rosenberg reviewed the claims file.  
The veteran recounted the circumstances of his in-service 
injury, stating that he landed directly on his back and 
sought immediate medical attention, as he was not able to 
walk.  He reportedly was admitted for a couple of days and 
placed in traction.  He reported a constant dull ache in his 
lower back.  The diagnoses were lumbar pain, secondary to 
degenerative lumbar disc disease; chronic right-sided lumbar 
radiculopathy and history of loss of bladder and bowel 
control, which the examiner said did not appear to be related 
to cauda equina syndrome.  

Legal Criteria

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disorder.  38 C.F.R. § 3.310(a) (1998).  In Allen v. Brown, 7 
Vet. App. 439 (1995), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) held that a claimant 
could also be granted service connection for the extent that 
another disorder was aggravated by a service-connected 
disability.

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  To be 
well grounded, a claim need not be conclusive but must be 
accompanied by evidence as to suggest more than a purely 
speculative basis for granting entitlement to the requested 
benefits.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992), Dixon 
v. Derwinski, 3 Vet. App. 261 (1992).  A well-grounded claim 
for secondary service connection requires competent evidence 
of a current disability with a nexus to a service-connected 
disorder.  Reiber v. Brown, 7 Vet. App. 513 (1995).

Analysis

In accordance with the Board's remand, the veteran was 
requested by the RO to provide information regarding past 
medical treatment and authorize the release of medical 
records.  He did not furnish the requested information or 
authorize the release of medical records.  In Wood v. 
Derwinski, 1 Vet. App. 190 (1991), the (Court) noted that the 
claimant must help the VA to obtain evidence where the 
development of the facts pertinent to the claim requires 
information to be provided by him or her.  In this case 
attempts to obtain post-service medical records have been 
frustrated because the veteran did not provide the additional 
information required or authorize their release.  

Although the opinions that were to be requested from 
examiners per the remand were not obtained in full, the 
veteran has not submitted or identified any medical evidence 
or opinion relating his disc problems to lumbosacral strain.  
Thus, under the facts of this case and in the absence of a 
well-grounded secondary service connection claim established 
by the veteran, the Board finds that the action directed by 
the March 1997 remand has been sufficiently completed for an 
equitable determination of the appealed issue.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

There is no contemporaneous medical evidence of the in-
service incident involving the helicopter, and the veteran's 
accounts of it over the years have varied.  The earliest 
service medical record reference indicates that he reported 
having been flipped over when the plywood he was on was 
flipped over, with subsequent service and post-service 
records referring to the incident as having resulted in him 
falling from heights ranging from 15 to 45 feet.  He also has 
provided conflicting statements as to the claimed treatment 
he received, on one occasion indicating that he had been in 
traction for three months another time stating that it had 
been for a few days.  The service medical records show none 
of this.  However, as the matter of direct service connection 
is not currently before the Board, suffice to say that disc 
herniation or disc disease of the lumbosacral spine was not 
documented in the service medical records and for the 
purposes of this decision we need not determine the accuracy 
of the veteran's statements regarding any accident/treatment 
in service. 

Although there is competent, medical evidence of a current 
back disorder, in the form of diagnoses including lumbar 
degenerative disc disease, status post lumbar laminectomy and 
objective signs of right S1 radiculopathy, there must be 
medical evidence or opinion linking such to the veteran's 
service-connected lumbosacral strain for the secondary 
service connection claim to be well grounded.  Secondary 
service connection may be based on either causation or on 
aggravation of a nonservice-connected disability by a 
service-connected one.  However, there would have to be 
medical evidence or opinion of such a relationship since it 
involves a medical question.  In this case, there is no 
competent evidence of a nexus between the disc disability and 
the service-connected lumbosacral strain.  Thus, the claim of 
secondary service connection is not well grounded.  
38 U.S.C.A. § 5107(a).

To the extent that any VA and/or private physicians have 
related an injury in service to the veteran's herniated disc 
at L4-5 and lumbar degenerative disc disease, the matter of 
direct service connection for the disc disability as having 
resulted from the an in-service injury is not currently 
before the Board and has been addressed in the introduction 
to this decision.  

The veteran has not identified any additional available, 
competent evidence which, if true, would make the claim for 
service connection for herniated disc L4-5 and lumbar 
degenerative disc disease as secondary to service-connected 
lumbosacral strain plausible.  Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).  In fact, the remand directed the RO to 
obtain information regarding past medical treatment from the 
veteran and obtain medical records but he did not provide the 
requested information.  

Since there is no well-grounded claim for either secondary 
service connection or additional disability resulting from 
the aggravation of a nonservice-connected condition by a 
service-connected condition, there is no further duty to 
assist.  38 U.S.C.A. § 5107(a).  


ORDER

Service connection for a herniated disc at L4-5 and lumbar 
degenerative disc disease as secondary to service connected 
lumbosacral strain is denied.  


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

